DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 07/07/2022 has been entered. As directed by the amendment: claims 1, 6, 8 and 17 are amended. Claim 5 is cancelled.  Thus, claims 1 – 4 and 6 – 20 are currently pending. The amendments made to the claims are sufficient to overcome the indefiniteness rejections made to claims 6 and 8 in the Non-Final Rejection dated 04/11/2022. Accordingly, those rejections are withdrawn. Applicant’s Remarks/Arguments are fully considered (see “Response to Arguments” section) and the following Final Rejection is made herein.
Claim Interpretation
Regarding the term “restrictor” in claims 1, 8 and 17, the specification describes “Restricting body” as a substantially hollow cylindrical shape on the fermentation tank that restricts the rotary body of the fermentation tank in paragraph (0148). Thus, applicant is put on notice that the word “restrictor” is interpreted to cover any ring-shaped fastener provided on the fermentation tank that restricts the fermentation lid and equivalents thereof for the purpose of this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4, 6 – 12 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 2018/0213826 A1), herein after called Erickson, in view of Chong et al. (US 2017/0335257 A1) and herein after called Chong.
Regarding claim 1, Erickson discloses a beverage maker (fermentation device (10), FIG. 2), comprising: 
a fermentation tank (fermentation vessel 14, FIG.2); 
a fermentation lid (fermentation lid assembly 12, FIG.2) configured to open and close the fermentation tank from above (the fermentation lid assembly 12 is removably coupleable to the fermentation vessel 14, (0015 and FIG.2)); and 
a restrictor (threads 17, FIG. 2) provided on the fermentation tank and configured to restrict the fermentation lid in a vertical direction (threads 17 on the fermentation vessel 14 sized and shaped to threadedly couple to the fermentation lid assembly 12 (0015, FIG. 2), restricting the fermentation lid assembly 12 or limiting the lid assembly to be coupled/not move vertically when the threads 17 couple with threads of the lid assembly)), wherein the fermentation lid (the fermentation lid assembly 12) includes: 
a hollow body (lid body 20, FIG.2) configured to be pressed upward by pressure in the fermentation tank (the lid body 20 is configured to relief high pressure built inside the fermentation vessel 14 during fermentation such as carbon dioxide flow through aperture 41 while restricting oxidation (0029) thus, is configured to be pressed upward from pressure in the fermentation vessel 14) and having an open top (the lid body 20 has an open top, see FIG.2); and
 an upper cover (lid cover, 21 and lid cap 22, FIG. 2) configured to cover the open top of the hollow body (the lid cover 21 is generally sized and shaped to surround the lid body 20 and be coupled thereto and a transverse cover portion 53 configured to cover the top ring potion 29 and lid cup 22 configured to overlie on the open aperture 41 of the lid body 20 (0019, 0020,0021 FIG. 2 and FIG.3)) and having an outer support (cover wall 47) configured to support an upper end of the hollow body with respect to a radially outward direction (the lid cover 21 includes a lower wall portion 48 having a cover interior surface 49 of the cover wall 47 that contacts or mates with a cover outer surface 50 of the wall portion 26 of the lid body 20, (0020, FIG.2)), wherein a channel connecting portion (an aperture 47, FIG.2 — 4 ) that communicates with a fermentation space in the fermentation tank is formed at the hollow body (the aperture 417 is generally sized and shaped to allow carbon dioxide to escape from the fermentation vessel 14 during fermentation, 0018, FIG. 2— 4)),
Further, Erickson discloses a channel connecting portion (an aperture 4, FIG.2) that communicates with a fermentation space in the fermentation tank is formed at the hollow body (the aperture 41 defines a hollow structure that leads to the fermentation tank is formed at the hollow body 20, (0018, FIG.2)), an opening that prevents interference with the main channel is formed at the upper cover (a passage way 45 defines an opening between the upper cover 22 and the wall portion 38 of aperture 41(see FIG.3) and recesses 46 formed at the upper cover (lid cover 22) to allow passage to the exterior of the hollow body (0019, FIG.2), thus, prevents interference with an external channel).

    PNG
    media_image1.png
    870
    851
    media_image1.png
    Greyscale

Erickson does not explicitly disclose: a materials feeder having a plurality of material receivers in which materials for making a beverage are accommodated, wherein a main channel connects the materials feeder and the channel connecting portion, wherein the main channel guides water and the materials into the hollow body.
However, Chong that discloses a beverage-making apparatus (0002, FIG.1), also teaches a materials feeder (a supplier 3, FIG.1) having a plurality of material receivers in which materials for making a beverage are accommodated (the supplier 3 has a plurality of capsule accommodation parts 31, 32, and 33 in which beverage making additives are accommodated, (0107 , 0108, FIG.1)), wherein a main channel (a main flow path 2, FIG.1) connects the materials feeder and the channel connecting portion (the main flow path 2 connects to supplier 3 and the main flow path connecting part 115, (0067 , FIG.1)), wherein the main channel guides water and the materials into the hollow body (the main flow path 2 guides the water, ingredients of the beverage, or the air to the fermentation tank assembly 11 therethrough, (0017, FIG.1)).
This arrangement wherein an external material feeder that supplies a plurality of additive ingredients is connected to the fermentation tank assembly through a channel guide enables supplying additive ingredients in a sequential manner with a time difference during the beverage making process that can improve the taste of the beverage (0004, 0076).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the beverage maker of Erickson to include a materials feeder having a plurality of material receivers in which materials for making a beverage are accommodated, wherein a main channel connects the materials feeder and the channel connecting portion, wherein the main channel guides water and the materials into the hollow body in order to introduce ingredients in a sequential manner during the beverage making process that can improve the taste of the beverage as taught in Chong.
Regarding claim 2, Erickson in view of Chong teaches the beverage maker of claim 1, wherein the outer support has a circular ring or arc shape (the cover wall 47 is a circular ring shape, Erickson (FIG. 2)). 
Regarding claim 3, Erickson in view of Chong teaches the beverage maker of claim 1, wherein an inner support that supports the upper end of the hollow body with respect to a radially inward direction is further formed at the upper cover (a wail portion interior surface 56 of the upper wall portion 51 of the lid cover 21, Erickson (0021, FIG. 3 and FIG.4) support the lid body radially inwardly against the lip 31 of the lid body 20, (see Erickson’s FIG.3 and 4)).
Regarding claim 4, Erickson in view of Chong teaches the beverage maker of claim 3, wherein the inner support has a circular ring or arc shape (the wall portion interior surface 56 extends around radially in the interior of the circular lid cover 21, Erickson (FIG.3 and FIG.4)).
Regarding claim 6, Erickson in view of Chong teaches the beverage maker of claim 1, wherein the opening is positioned radially inside of the outer support in a radial direction of the upper cover (passage way 45 is positioned radially inside of the outer support (cover wall 47) in a radial direction of the upper cover, Erickson (see FIG.3)).
Regarding claim 7, Erickson in view of Chong teaches the beverage maker of claim 1, wherein the fermentation lid further includes a top cover (lid 24, Erickson (FIG. 2 – 4)) positioned over the upper cover (the fermentation lid assembly 12 further includes lid 24 positioned over lid cover 21, Erickson (0022, 0023 and FIG.2)) and having a rotatable handle (the lid tab element 71 provides access and gripping ability to a user to remove the lid 24 when desired, Erickson (0023, FIG.2)), and wherein the upper cover and the hollow body rotate with the handle (the fermentation lid assembly 12 including the lid 24 (top cover) with the lid tab 71 (handle), lid cover 21 and lid cap 22, lid body 20 and gasket 23 is threadedly coupled with the fermentation vessel 14, Erickson (0015 and 0017), thus, the lid 24 along with the tab 71, lid cover 21 and lid cap 22 and lid body 20 rotate as parts of the fermentation lid assembly12, rotate into threads 17 of the fermentation vessel 14 to be coupled with the fermentation vessel 14 (See Erickson’s FIG. 2- 4), Note here, the handle (tab 71) rotates as the fermentation lid assembly 12 rotate to thread into the fermentation vessel 14).
Regarding claim 8,  Erickson in view of Chong teaches the beverage maker of claim 7, wherein a locking portion that protrudes radially outward is formed around an outer circumference of the hollow body, and wherein grooves from which the locking portion is separable and locking steps to which the locking portion is locked are alternately formed around the restrictor (interior surface 27 of the wall portion 26 of the lid body 20 include one or more threads 28 (protrudes radially outward) that are sized and shaped to couple to the threads 17 ( restriction body) of the fermentation vessel 14, Erickson (0017, FIG.3)).
Regarding claim 9, Erickson in view of Chong teaches the beverage maker of claim 7, wherein the fermentation lid further includes a lid body (gasket and tab element (23, 80), Erickson (FIG 2), a top of which is covered by the top cover and in which the upper cover is rotatably provided (the gasket 23 of the fermentation lid assembly 12 is sized and shaped to be disposed between the lid body 20 and the fermentation vessel 14 where in the lid 24 covers the lid cover 21 and the lid body 20 and the fermentation lid assembly 12 as a whole is rotatably provided , Erickson (0024, 0025 and FIG. 2- 4)).
Regarding claim 10, Erickson in view of Chong teaches the beverage maker of claim 9, wherein an edge is further formed at the upper cover radially outside of the outer support, and an upper cover retaining portion positioned under the edge is formed at the lid body (the gasket 23 includes a gasket tab element 80 that mates with the exterior surface 78 of the container portion 32 of the lid body 20, Erickson (0025, FIG. 2 and FIG.3)).
Regarding claim 11, Erickson in view of Chong teaches the beverage maker of claim 10, wherein an inner circumference of the upper cover retaining portion faces an outer circumference of the hollow body (a cover interior surface 49 of the lid cover 21 contacts or mates with a cover outer surface 50 of the wall portion 26 of the lid body 20, Erickson (0020, FIG 2- 4)).
Regarding claim 12, Erickson in view of Chong teaches the beverage maker of claim 10, wherein an upper cover accommodating portion that protrudes upward from the upper cover retaining portion and surrounding an outer circumference of the edge is further formed at the lid body (the gasket 23 includes a gasket aperture 79 that is sized and shaped to surround the container portion 32 of the lid body 20, Erickson (0024, FIG. 2 – 4)).
Regarding claim 17, Erickson discloses a beverage maker (fermentation device (10), FIG. 2), comprising: a fermentation tank(fermentation vessel 14, FIG.2); a fermentation lid (fermentation lid assembly 12, FIG.2) configured to open and close the fermentation tank from above (the fermentation lid assembly 12 is removably coupleable to the fermentation vessel 14, (0015 and FIG.2)); and a restrictor (threads 17, FIG.2) provided on the fermentation tank and configured to restrict the fermentation lid in a vertical direction (threads 17 on the fermentation vessel 14 sized and shaped to threadedly couple to the fermentation lid assembly 12 (0015, FIG. 2), restricting the fermentation lid assembly 12)), wherein the fermentation lid (the fermentation lid assembly 12) includes: a hollow body (lid body 20, FIG.2) configured to be pressed upward by pressure in the fermentation tank (the lid body 20 is configured to relief high pressure built inside the fermentation vessel 14 during fermentation such as carbon dioxide flow through aperture 41 while restricting oxidation (0029) thus, is configured to be pressed upward from pressure in the fermentation vessel 14) and having an open top (the lid body 20 has an open top, see FIG.2); and an upper cover (lid cover, 21 and lid cap 22, FIG. 2) configured to cover the open top of the hollow body (the lid cover 21 is generally sized and shaped to surround the lid body 20 and be coupled thereto and a transverse cover portion 53 configured to cover the top ring potion 29 and lid cup 22 configured to overlie on the open aperture 41 of the lid body 20 (0019, 0020,0021 FIG. 2 and FIG.3)) and having a hollow body connecting portion (cover wall 47) in which an upper end of the hollow body is fitted (a portion of cover wall 47 fits to the upper end of the wall portion 26 of the lid body 20, (0020, FIG.2)), and wherein the hollow body connecting portion includes: an outer support configured to support an upper end of the hollow body with respect to a radially outward direction (lower wall portion 48 having a cover interior surface 49 of the cover wall 47); an inner support that supports the upper end of the hollow body with respect to a radially inward direction (a wall portion interior surface 56 of the upper wall portion 51 of the lid cover 21, (0021, FIG. 3 and FIG.4) support the lid body radially inwardly against the lip 31 of the lid body 20, (see FIG.3 and 4)) ; and an upper support (upper wall portion 51 of the lid cover 21, (0021, FIG. 3 and FIG.4)) configured to connect the outer support and the inner support and to support the upper end of the hollow body from above (the upper wall portion 51 connects interior surface 56 and cover wall 47 supporting the lid body from above, (0020, and FIG.3)).
Further, Erickson discloses a channel connecting portion (an aperture 4, FIG.2) that communicates with a fermentation space in the fermentation tank is formed at the hollow body (the aperture 41 defines a hollow structure that leads to the fermentation tank is formed at the hollow body 20, (0018, FIG.2)), an opening that prevents interference with the main channel is formed at the upper cover (a passage way 45 defines an opening between the upper cover 22 and the wall portion 38 of aperture 41(see FIG.3) and recesses 46 formed at the upper cover (lid cover 22) to allow passage to the exterior of the hollow body (0019, FIG.2), thus, prevents interference with an external channel).
Erickson does not explicitly disclose: a materials feeder having a plurality of material receivers in which materials for making a beverage are accommodated, wherein a main channel connects the materials feeder and the channel connecting portion, wherein the main channel guides water and the materials into the hollow body.
However, Chong that discloses a beverage-making apparatus (0002, FIG.1), also teaches a materials feeder (a supplier 3, FIG.1) having a plurality of material receivers in which materials for making a beverage are accommodated (the supplier 3 has a plurality of capsule accommodation parts 31, 32, and 33 in which beverage making additives are accommodated, (0107 , 0108, FIG.1)), wherein a main channel (a main flow path 2, FIG.1) connects the materials feeder and the channel connecting portion (the main flow path 2 connects to supplier 3 and the main flow path connecting part 115, (0067 , FIG.1)), wherein the main channel guides water and the materials into the hollow body (the main flow path 2 guides the water, ingredients of the beverage, or the air to the fermentation tank assembly 11 therethrough, (0017, FIG.1)).
This arrangement wherein an external material feeder that supplies a plurality of additive ingredients is connected to the fermentation tank assembly through a channel guide enables supplying additive ingredients in a sequential manner with a time difference during the beverage making process that can improve the taste of the beverage (0004, 0076).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the beverage maker of Erickson to include a materials feeder having a plurality of material receivers in which materials for making a beverage are accommodated, wherein a main channel connects the materials feeder and the channel connecting portion, wherein the main channel guides water and the materials into the hollow body in order to introduce ingredients in a sequential manner during the beverage making process that can improve the taste of the beverage as taught in Chong.
Regarding claim 18, Erickson in view of Chong teaches the beverage maker of claim 17, wherein the outer support has a circular ring or arc shape (the cover wall 47 is a circular ring shape, Erickson (FIG.2)).
Regarding claim 19, Erickson in view of Chong teaches the beverage maker of claim 17, wherein the inner support has a circular ring or arc shape (the wail portion interior surface 56 extends around radially in the interior of the circular lid cover 21, Erickson (FIG.3 and FIG.4)).
Regarding claim 20, Erickson in view of Chong teaches the beverage maker of claim 17, wherein the fermentation lid further includes a top cover (lid 24, Erickson  FIG. 2 – 4) positioned over the upper cover (the fermentation lid assembly 12 further includes lid 24 positioned over lid cover 21, Erickson (0022, 0023 and FIG.2)) and having a rotatable handle (a lid tab element 71 provides access and gripping ability to a user to remove the lid 24 when desired, Erickson(0023, FIG.2)), and wherein the upper cover and the hollow body rotate with the handle (the fermentation lid assembly 12 including the lid 24 (top cover) with the lid tab 71 (handle), lid cover 21 and lid cap 22, lid body 20 and gasket 23 is threadedly coupled with the fermentation vessel 14, Erickson (0015 and 0017), thus, the lid 24 along with the tab 71, lid cover 21 and lid cap 22 and lid body 20 rotate as parts of the fermentation lid assembly12, rotate into threads 17 of the fermentation vessel 14 to be coupled with the fermentation vessel 14, Erickson(FIG. 2- 4), Note here, the handle (tab 71) rotates as the fermentation lid assembly 12 rotate to thread into the fermentation vessel 14).
Claims 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Chong in further view of Sluijter (US 2003/0071067 A1), herein after called Sluijter.
Regarding claim 13, Erickson in view of Chong teaches the beverage maker of claim 1, wherein the fermentation tank (the fermentation vessel 14, Erickson (FIG. 2)) includes: an internal space (a space with an opening 18, through which food products 15 and the fermentation fluid 16 can be received, Erickson (0015, FIG. 2)).

Erickson in view of Chong do not explicitly disclose a flexible container having a fermentation space disposed in the internal space and a seat in which a container body connected with the flexible container is seated.
However, Sluijter that teaches a beverage dispensing device (0001), also teaches that a flexible bag container 6 is accommodated in an outer, rigid container 7 of the pack 5 and near a neck is fastened to a flat lip 9 of a filling and dispensing head 10. (0017, FIG. 1). 
This arrangement is advantageous in implementing a shut-off valve sensing the internal the pressure level of the flexible container responding to the pressurized fermenting gas CO2 level, (0018, 019).
Therefore, it would have been obvious fore one of ordinary skill in the art at the time of filling to modify the fermentation vessel 14 of Erickson to include a flexible container having a fermentation space disposed in the internal space and a seat in which a container body is connected in order to implement a shut-off valve sensing the internal the pressure level of the flexible container responding to the pressurized fermenting gas CO2 level.
Regarding claim 14, Erickson in view of Chong in further view of Sluijter teaches the beverage maker of claim 13, wherein the hollow body (lid body 20, Erickson (FIG.2)) includes a container body pressing portion configured to press down the container body (a base portion 37 that extends transversely toward the central axis 33 from an end of the chamber wall portion 36, Erickson (0018)). 
Regarding claim 15, Erickson in view of Chong on further view of Sluijter teaches the beverage maker of claim 13, wherein an inner wall of the fermentation tank comes in contact with the flexible container when the flexible container expands (the flexible bag 6 is accommodated in an outer, rigid container 7 of the pack 5 with no physical structure in between, Sluijter (0018, FIG1). Thus, as the flexible bag 6 expands it comes in contact with the rigid container 7).
Regarding claim 16, Erickson in view of Chong in further view of Sluijter teaches the beverage maker of claim 13, further comprising an air adjuster configured to inject air between an outer surface of the flexible container and an inner wall of the fermentation tank (the head 10 includes a pressure line 12 that injects air from the compressor 13 between the flexible bag 6 and the rigid container 7 in the area 16, Sluijter (0018, FIG.1)).
Response to Arguments
Applicant’s arguments with respect to the Non- Final Rejection dated 04/11/022 been fully considered and the following response is given.
Regarding the indefiniteness rejection to claims 6 & 8 under 35 U.S.C. 112(b)
The amendments made to the claims are sufficient to overcome the indefiniteness rejections. Accordingly, the rejections are withdrawn.
Regarding the anticipatory and obviousness rejections under 35 U.S.C. 102 and 103
Remarks/Arguments have fully considered but are moot because the new ground of rejection does not solely rely on anticipatory rejection of the primary reference (Erickson). Instead, introduces a teaching reference (Chong) to reject the amended limitation in argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761